Case: 15-40540      Document: 00513384126         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40540
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PEDRO TAVIRA ESPINOZA, also known as Churris, also known as Borrado,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:12-CR-125-23


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Pedro Tavira Espinoza has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).    Tavira Espinoza has filed a response and has moved for the
appointment of new counsel. The record is not sufficiently developed to allow
us to make a fair evaluation of Tavira Espinoza’s claim of ineffective assistance


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40540    Document: 00513384126     Page: 2   Date Filed: 02/17/2016


                                 No. 15-40540

of counsel; we therefore decline to consider the claim without prejudice to
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Tavira Espinoza’s response.      We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, and counsel is excused from further responsibilities herein, and
the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Tavira Espinoza’s motion
for the appointment of new counsel is DENIED.




                                       2